United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 19-2739
                      ___________________________

                              William L. Deuerlein

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

  Nebraska Child Protective Services; Dana D. Sears; Nelson G. Natalie; Kirk
 Kapperman; Anne Paine; Dana Devries Gellerman; Kevin Urbom; Bob Rogers;
                               Daelene Rogers

                    lllllllllllllllllllllDefendants - Appellees
                                     ____________

                  Appeal from United States District Court
                    for the District of Nebraska - Omaha
                                ____________

                          Submitted: February 7, 2020
                           Filed: February 12, 2020
                                [Unpublished]
                                ____________

Before SHEPHERD, STRAS, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.
       William Deuerlein appeals the district court’s1 dismissal of his pro se action.
Upon careful review, we affirm. See Kaden v. Slykhuis, 651 F.3d 966, 968 (8th Cir.
2011) (per curiam) (de novo review of dismissal under 28 U.S.C. § 1915); Ginters v.
Frazier, 614 F.3d 822, 825 (8th Cir. 2010) (de novo review of district court’s issue
preclusion determination). We agree that Deuerlein did not have a private right of
action under the criminal statute he cited, see Andrews v. Heaton, 483 F.3d 1070,
1076 (10th Cir. 2007) (18 U.S.C. § 371 is criminal statute that does not provide
private right of action); and that his 42 U.S.C. § 1983 claims were precluded by the
district court’s prior dismissal of the same claims for lack of subject matter
jurisdiction. See Ginters, 614 F.3d at 825 (issue preclusion doctrine applies to
question of subject matter jurisdiction); Robinette v. Jones, 476 F.3d 585, 589 (8th
Cir. 2007) (requirements for issue preclusion). We also find that the court did not
abuse its discretion in denying Deuerlein’s post-judgment motion.

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.

                                         -2-